Citation Nr: 0936892	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-01 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to 
March 1972.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2004 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which granted service connection for PTSD 
and assigned a 50 percent rating from December 3, 2003.    

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in August 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder. 


FINDING OF FACT

Since December 3, 2003, the service-connected PTSD causes 
mild to moderate occupational and social impairment due to 
such symptoms as intermittant intrusive thoughts, nightmares, 
anxiety, increased startle response with loud noise, and 
euthymic mood; there is no objective evidence of deficiencies 
in the areas of work, school, family, thinking, or judgment 
or total social and occupational impairment due to the PTSD 
for this time period.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2008).   




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 

The rating criteria for rating mental disorders reads as 
follows:

A 100 percent rating requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions of hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation  or own name.  

A 70 percent rating requires occupational 
and social impairment, with deficiencies 
in most areas, such as work, school, 
family relations judgment, thinking, or 
mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

A 50 percent rating requires occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

A 30 percent rating requires occupational 
and social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
and mild memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communications (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).  Id.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The Board finds that from December 3, 2003, the criteria for 
an initial disability evaluation in excess of 50 percent for 
PTSD have not been met.  The Board finds that for the appeal 
time period, the preponderance of the evidence establishes 
that the PTSD causes mild to moderate occupational and social 
impairment due to such symptoms as intermittant intrusive 
thoughts, nightmares, anxiety, increased startle response 
with loud noise, and euthymic mood. 

The preponderance of the evidence establishes that the 
Veteran does not have deficiencies in most areas (work, 
school, family relations, judgment, thinking, or mood) and 
the criteria for a 70 percent rating have not been met.  
There is no evidence of deficiencies in judgment.  The 
February 2004 VA examination report indicates that the 
Veteran's judgment was within normal limits.  

There is no evidence of deficiencies in thinking.  The 
February 2004 VA examination report indicates that immediate 
and remote memory was intact.  On mental status examination, 
the Veteran was logical, coherent, and relevant.  The April 
2008 VA examination report notes that there was no impairment 
in thought process or ability to communicate.  Thought 
process was linear, logical, and goal directed.  The VA 
examination reports indicate that there was no evidence of 
hallucinations or delusions.  

The Board finds that the evidence establishes that the 
Veteran does not have deficiencies in family relationships.  
The February 2004 VA examination report indicates that the 
Veteran reported that he had been married for 33 years and he 
had two adult children.  The April 2008 VA examination report 
notes that the Veteran described his relationship with his 
wife as a good and loving relationship.  He reported that he 
felt loved and nurtured in the relationship.  The Veteran 
stated that he had excellent relationships with his adult 
children and he enjoyed their company.  

The Board acknowledges that the February 2004 VA examination 
report indicates that the examiner assigned a GAF score of 45 
to the PTSD symptoms.  However, the Board finds that the 
preponderance of the evidence establishes that the Veteran 
has mild to moderate social impairment due to the PTSD, not 
serious, and this impairment does not cause a deficiency in 
family relations.  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  The Board finds that the GAF score of 45 is 
not supported by the evidence of record.  The examiner who 
performed the February 2004 VA examination assigned the 45 
GAF score but also indicated at the conclusion of the 
examination that the Veteran had chronic and moderate anxiety 
and PTSD symptoms.  There is no evidence that the Veteran's 
PTSD causes suicidal ideation, severe obsessional rituals, or 
any serious impairment in social, occupational or school 
functioning such as an inability to have friends or keep a 
job.  The VA examination reports indicate that the Veteran 
did not have suicidal ideation or inappropriate, ritualistic, 
or obsessive behavior.  The Veteran reported that he had many 
friends and described his relationship with his family 
members as loving, good, and excellent.  See the April 2008 
VA examination.  

The evidence of record shows that since service separation, 
the Veteran has been able to hold a job.  The record shows 
that the Veteran was employed with Sony assembling electrical 
components for 9 years and he was more recently employed with 
an independent contractor; he repaired and maintained air 
conditioners.  See the February 2004 and April 2008 VA 
examination reports.  The evidence of record shows that the 
Veteran stopped working due to disabilities other than PTSD.  
Further, there is probative evidence that the Veteran's PTSD 
symptoms are not severe enough to interfere with occupational 
functioning.  See the April 2008 VA examination report.  

There is no evidence of deficiencies in work or school.  The 
medical evidence of record does establish that the Veteran 
has mild to moderate occupational impairment due to the PTSD, 
as discussed above.  However, despite this impairment, the 
Veteran was employed from service separation up until 2003 
when other disabilities caused the Veteran to stop working.  
The record shows that the Veteran stopped working because of 
his morbid obesity with resulting joint pain.  The Board 
finds that the preponderance of the evidence establishes that 
while the PTSD causes mild to moderate impairment, it does 
not cause any significant deficiencies in work. 

The Board finds that the evidence establishes that the 
Veteran had deficiencies in mood.  The VA examination reports 
dated in 2004 and 2008 indicate that the Veteran had euthymic 
mood. 

The Board finds that the PTSD causes deficiencies in only one 
of the six areas listed in the criteria for a 70 percent 
evaluation which is his mood.  Accordingly, the Board finds 
that the Veteran does not have deficiencies in most areas, 
and that the criteria for a 70 percent evaluation are not 
met.  

There is no evidence of total social and occupational 
impairment due to the PTSD, and a 100 percent rating is not 
warranted for this time period.  Under the criteria for 
rating PTSD, the sole basis for a 100 percent rating is total 
occupational and social impairment.  Sellers v. Principi, 372 
F.3d 1318 (Fed. Cir. 2004).  The evidence of record shows 
that the Veteran had been employed until 2003 when 
disabilities other than PTSD caused him to stop working.  The 
evidence establishes that the Veteran has mild to moderate 
occupational impairment due to the PTSD, not total 
occupational impairment, and the PTSD symptoms were not 
severe enough to interfere with occupation or social 
functioning.  See the VA examination reports dated in 2004 
and 2008.  

The Board concludes that the preponderance of the evidence is 
against the Veteran's claim for an initial disability 
evaluation in excess of 50 percent for the service-connected 
PTSD, and the appeal is denied to that extent.  

The Board further finds that a staged rating is not warranted 
in this case.  The Board has examined the record and finds 
that the 50 percent evaluation is warranted for the service-
connected PTSD from December 3, 2003, the date of service 
connection.  It appears from the medical evidence that the 
PTSD has remained essentially constant and even improved over 
the entire appeal period.  Accordingly, a staged rating under 
Fenderson is not warranted. 

The Board has also considered whether there is any evidence 
which would support a remand of this claim for consideration 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321.  There is no medical evidence or information 
showing that the Veteran's service-connected PTSD has 
resulted in marked interference with employment or required 
any periods of recent hospitalization.  The medical evidence 
shows that the PTSD causes mild to moderate occupational 
impairment and despite this impairment.  The Veteran had been 
able to work fulltime until 2003 when he stopped working due 
to disabilities other than PTSD.  The Veteran did not receive 
treatment for the PTSD.  There is no evidence that the 
service-connected PTSD presents an unusual or exceptional 
disability picture.  The Board finds that the Veteran's 
symptoms are consistent with the criteria in the Rating 
Schedule.  The Board finds that the disability picture is not 
unusual or exceptional and does not render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.

In summary, all applicable rating criteria as well as the 
mandates of Fenderson have been considered.  However, the 
preponderance of the evidence is against the assignment of an 
initial disability evaluation in excess of 50 percent for 
PTSD during the rating period on appeal, and the claim is 
denied.  Therefore, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, supra.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in December 2003.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate the claim for service connection, 
as well as what information and evidence must be provided by 
the Veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of his claim to the 
RO.  The content of the letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was not provided with notice of the Dingess 
elements (4) and (5).  However, to the extent that the VCAA 
notice was deficient in any way, the Board finds that the 
essential fairness of the adjudication was not affected by 
any notice deficiencies because the Veteran had actual 
knowledge of what was necessary to substantiate his claim for 
a higher rating, specifically the disability rating criteria 
for PTSD.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  In the present case, the 
Veteran's representative discussed the rating criteria for 
the PTSD.  See the August 2008 statement from the Veteran's 
representative.  This demonstrates an awareness on the part 
of the Veteran of the pertinent rating criteria.  The Veteran 
was also provided with the pertinent rating criteria in the 
statement of the case.  

The Veteran was not provided with Dingess notice of effective 
dates.  However, any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  The record establishes that the Veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim.  Thus, there is no prejudice to 
the Veteran in the Board's considering this case on its 
merits.  Therefore, the Board finds the duty to notify 
provisions of the VCAA have been fulfilled, and any defective 
notice is nonprejudicial to the Veteran and is harmless 
error. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  There is no identified 
relevant evidence that has not been accounted for.  The 
Veteran did not report any treatment for PTSD.  The record 
shows that the Veteran is receiving Social Security 
disability benefits for disabilities other than PTSD, so 
these records are not relevant.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran).  The 
Veteran underwent VA examinations in 2004 and 2008 to obtain 
medical evidence as to the severity of the Veteran's PTSD.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial disability evaluation in excess of 
50 percent for the service-connected PTSD is not warranted 
and the appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


